Exhibit 10.1

 

 

CONTRAT DE TRAVAIL A DURÉE INDETERMINÉE

 

   

ENGLISH

 

  FRENCH

BETWEEN:

 

Syniverse Technologies BV,

whose registered office is located at Regus Zen Building, Newtonlaan 115,
Utrecht, 3584 BH, The Netherlands,

Registered in the public abroad register (Amsterdam) under the company number 34
18 79 06

 

represented by Leigh HENNEN in her capacity as Chief Human Resources Officer,
Syniverse Technologies, who is duly empowered for the purposes of this
agreement,

 

Hereinafter referred to as “the Company”

 

Of the first part,  

 

AND:

 

Mrs Lori GONNU,

 

Hereinafter referred to as “the Employee”

 

Of the other part,  

 

 

ENTRE :

 

Syniverse Technologies BV,

dont le siège social se situe Regus Zen Building, Newtonlaan 115, Utrecht, 3584
BH, Pays-Bas,

Société inscrite au registre public étranger (Amsterdam) et enregistrée sous le
numéro 34 18 79 06

 

représentée par Leigh HENNEN, Directrice des Ressources Humaines Groupe de
Syniverse Technologies, dument habilitée aux fins des présentes, en sa qualité
de Directrice des Ressources Humaines.

 

Ci-après désignée « la Société »

 

D’une part,

 

ET :

 

Madame Lori GONNU,

 

Ci-après désignée « la Salariée »

 

D’autre part,

 

    Pursuant to European Directive no. 91-533 of 14 October 1991, the Parties
understand that the national collective agreement for “Telecom”, in its extended
provisions, is currently applicable to the Company’s business in France which
located at 15 rue de Taitbout 75009 Paris.  

En application de la Directive Européenne 91-533 du 14 octobre 1991, la Salariée
est informée que la convention collective nationale « Télécommunications », dans
ses dispositions étendues, est actuellement applicable à l’activité de la
Société en France, dont le siège social est situé 15 rue de Taitbout à Paris
(75009).

 

 

THE PARTIES HAVE AGREED TO THE FOLLOWING by virtue of a permanent work contract,
the conditions of which are defined as below.

 

 

IL A ÉTÉ ARRÊTÉ ET CONVENU CE QUI SUIT en vertu d’un contrat de travail à durée
indéterminée dont les conditions sont décrites ci-après.

ARTICLE 1 – HIRING   ARTICLE 1 – ENGAGEMENT



--------------------------------------------------------------------------------

The Employee is hereby employed, without undergoing a trial period, as Executive
Vice President- “Roaming and Interworking Solutions”- by the Company for an
indefinite duration.

 

This contract will start on 1st April 2009.

 

In this position, the Employee will report directly to Mr Jeff Gordon in his
capacity as Chief Technology Officer.

 

On this date, the Employee declares that she is not linked to any other company
and that she has left her previous employer, free of any obligation, including
any non-compete obligation.

 

This employment is subject to the result of the mandatory medical examination of
the Employee, confirming the Employee’s fitness to occupy the position for which
she is employed.

 

La Société engage, sans période d’essai, pour une durée indéterminée la Salariée
en qualité de Vice Présidente Exécutive du département “Roaming and Interworking
Solutions”.

 

Cet engagement débutera le 1er avril 2009.

 

A cette date, la Salariée déclarera qu’elle n’est liée à aucune entreprise et
avoir quitté son précédent employeur, libre de tout engagement, y compris de non
concurrence.

 

Dans le cadre de ses fonctions, la Salariée reportera directement à Monsieur
Jeff Gordon en sa qualité de Directeur Technique “Chief Technology Officer”.

 

Le présent contrat ne pourra en tout état de cause être définitif qu’après une
visite médicale d’embauche confirmant l’aptitude de la Salariée au poste pour
lequel elle est recrutée.

 

ARTICLE 2 – GUARANTEED MINIMUM

EMPLOYMENT

 

The Company undertakes to maintain the employee’s employment contract for a
minimum period of 6 months, except in the event of serious or gross misconduct
or major force.

 

 

ARTICLE 2 – GARANTIE MINIMALE

D’EMPLOI

 

Pendant une période minimale de 6 mois, la Société s’engage à maintenir le
contrat de travail de la Salariée, sauf en cas de faute grave ou lourde.

 

ARTICLE 3 – DUTIES

 

In the execution of her duties, the Employee will represent the Company as an
Executive Vice President- “Roaming and Interworking Solutions”.

 

In the execution of her duties, the Employee is responsible for:

- revenue,

- strategy and

- growth of the Syniverse Roaming and Interworking Solutions businesses.

 

To achieve this objective the Employee will carry out the following key duties:
Strategy, business development, P&L accountability, Product Management and
pricing.

 

 

ARTICLE 3 – FONCTIONS

 

Dans le cadre de ses fonctions, la Salariée devra représenter la Société en tant
que Executive Vice President du Département “Roaming and Interworking
Solutions”.

 

Dans le cadre de ses fonctions, la Salariée est notamment chargée de :

- Suivi et développement du chiffre d’affaires,

- Mise en œuvre de la stratégie de développement,

- Développement de l’activité “Roaming & Interworking” de Syniverse

 

Pour cet objectif, la Salariée est en charge des missions clés suivantes :
Stratégie, accroissement de l’activité, performance financière et commerciale,
gestion et tarification des produits.

 

2



--------------------------------------------------------------------------------

The detailed job description is attached in Annex 3.1 of the Contract

 

Considering the scope of her functions, the duties of the Employee may change.
The Employee may be required to perform additional tasks, according to her
function and qualification, without any corresponding increase in the level of
remuneration set out in this contract. Any change in the duties of the Employee
cannot be considered to be a modification of this contract, as long as these
modifications are not to the detriment of the Employee, on any grounds
whatsoever, particularly in relation the Employee’s role and responsibilities
and her hierarchical status within the organisation of the Company.

 

The Employee shall be an executive officer (a “Section 16 officer”) of Syniverse
Holdings, Inc., a publicly traded Delaware corporation (the “Parent”) within the
meaning of Section 16 of the Securities Exchange Act of 1934. The Employee
agrees to abide by all rules and regulations of the Company, the Securities and
Exchange Commission and the New York Stock Exchange which are applicable to
“Section 16 officers”.

 

The Company confirms that the Parent maintains Directors’ and Officers’
insurance as more specifically described in Exhibit hereto (Annex 3.2) which
will provide coverage to Employee in accordance with its terms. Parent agrees to
indemnify Employee to the fullest extent allowed under the Parent’s Second
Amended and Restated Certificate of Incorporation and Delaware law in connection
with any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, which arises by virtue of the fact
that Employee is an officer of the Parent or the Company.

 

In its capacity as managing executive, the hierarchical level of the Employee
rises directly from her professional competences, its capacity to coordinate
work and to exert certain responsibilities.

 

The Employee is thus supposed spontaneously to take, within the

      

Une fiche de poste détaillant l’ensemble des fonctions est annexée au Contrat,
sous Annexe 3.1.

 

Etant donné le cadre de ses fonctions, les attributions de la Salariée sont
susceptibles d’évoluer. Ainsi, la Salariée pourra également, sur demande de la
Société, se voir confier des tâches supplémentaires, conformément à ses
fonctions et qualification, sans que cela ne conduise à une augmentation de la
rémunération prévue au présent contrat, ou constitue une modification dudit
contrat, pour autant que ces modifications ne se fassent pas au détriment de la
Salariée, à quelque titre que ce soit, notamment ses fonctions et
responsabilités, son positionnement au sein de l’organigramme de la Société.

 

La Salariée aura le statut de cadre dirigeant (a “Section 16 officer”) de
Syniverse Holdings, Inc, une société immatriculée dans l’Etat du Delaware, USA,
cotée en bourse (la “Société Mère”) au sens de l’article 16 de la législation
des USA « Securities Exchange Act de 1934 ». Dans la mesure de ses
connaissances, de son statut de résident français, et des informations
transmises par la Société, la Salariée s’engage à respecter l’ensemble des
règles et règlements de la Société, de la « Securities and Exchange Commission »
et de la « New York Stock Exchange » qui sont applicables aux salariés relevant
de la « section 16 officer ».

 

La Société confirme que : la Société Mère, bénéficie d’un contrat d’assurance en
faveur de ses directeurs et dirigeants, notamment de la Salariée, dont les
conditions sont reprises dans le document récapitulatif (Annexe 3.2) ; la
Société Mère accepte d’indemniser la Salariée dans les limites autorisées en
application du « Parent’s Second Amended and Restated Certificate of
Incorporation » et des dispositions de la loi de l’Etat du Delaware, USA,
relativement à toute action ou menace d’action, poursuite ou procédure, qu’elle
soit civile, pénale, administrative ou d’investigation.

 

En sa qualité de cadre dirigeant, le niveau hiérarchique de la Salariée découle
directement de ses compétences professionnelles, de sa capacité à coordonner le
travail et à exercer certaines

 

3



--------------------------------------------------------------------------------

framework of her attributions, all the decisions and initiatives which it will
consider useful for the good achievement of her mission.

 

In the exercise of her responsibilities, the Employee will have a appropriate
number of means and in particular of the authority necessary on the personnel
working under her orders.

       

responsabilités.

 

La Salariée est donc censée prendre spontanément, dans le cadre de ses
attributions, toutes les décisions et initiatives qu’elle estimera utiles au bon
accomplissement de sa mission.

 

Dans l’exercice de ses responsabilités, la Salariée disposera des moyens et
ressources utiles, notamment de l’autorité nécessaire sur le personnel
travaillant sous ses ordres, pour exercer ses fonctions.

ARTICLE 4 – PLACE OF WORK

 

The Employee will carry out her functions from the Company’s office in Paris (15
rue de Taitbout 75009).

 

The Employee may be required to undertake travel of variable duration in France
and abroad.

 

Given the nature of her duties, the Employee hereby undertakes that she will
accept any change in the usual place of work required by the operation of the
Company if this change results in her being relocated somewhere else in Paris
and the surrounding Parisian Area including its suburbs.

       

ARTICLE 4 – LIEU DE TRAVAIL

 

La Salariée est informée qu’elle exercera ses fonctions à partir des bureaux de
la Société à Paris (15, rue de Taitbout 75009).

 

Dans le cadre de ses fonctions, la Salariée pourra être amenée à effectuer des
déplacements de plus ou moins longue durée en France comme à l’étranger.

 

Compte tenu de la nature de ses fonctions, la Salariée prend l’engagement
d’accepter tout changement de lieu habituel de travail, nécessité par l’intérêt
du fonctionnement de la Société sur l’ensemble de Paris et de la région
parisienne, petite couronne.

ARTICLE 5 – REMUNERATION /

WORKING TIME

 

       

ARTICLE 5 – RÉMUNÉRATION /

DUREE DU TRAVAIL

 

 

The remuneration of the employee comprises a fixed and a variable component.

 

5.1 Fixed Remuneration

 

In consideration of her services, the Employee will receive an annual gross
remuneration of €265,000.00 which is paid on a monthly basis.

 

This remuneration is a lump-sum payment which depends on the fulfilment of the
whole of the Employee’s mission and is not connected to the duration of her
work, bearing in mind that this is not quantifiable

       

 

La rémunération de la Salariée est composée d’une partie fixe et d’une partie
variable.

 

5.1 Rémunération fixe

 

En contrepartie de ses services, la Salariée percevra une rémunération annuelle
brute de 265,000.00 (deux cent soixante cinq mille) euros en douze mensualités.

 

Cette rémunération est forfaitaire et fonction de la réalisation de l’ensemble
de la mission de la Salariée, et non par rapport à la durée de son travail
compte tenu qu’elle n’est pas quantifiable par les Parties dans la mesure

 

4



--------------------------------------------------------------------------------

by the Parties as the Employee’s working hours cannot be predetermined.

 

Given the nature of her duties and her responsibilities, the Employee is
independent as regards the organisation of her working time. In accordance with
the provisions of Article L. 3111-2 of the French Labour Code and as she is a
managerial employee, the Employee does not have to work according to pre-defined
hours and is not subject to the legal and collective agreement provisions
relating to working hours. Her remuneration is independent of the concept of
timetables or working time.

       

où l’horaire de travail selon lequel la Salariée est occupée ne peut être
prédéterminé.

 

Compte tenu de la nature de ses fonctions et du niveau de ses responsabilités,
la Salariée dispose d’une large indépendance dans l’organisation de son temps de
travail. En qualité de cadre dirigeant et conformément aux dispositions de
l’article L. 3111-2 du Code du travail, la Salariée n’est pas soumise à un
horaire de travail déterminé et ne relève pas des dispositions légales et
conventionnelles relatives à la durée du travail. Sa rémunération est
indépendante de toute notion d’horaire ou de durée du travail. es

5.2 Variable remuneration

 

In addition to her fixed salary, the Employee will receive a variable
remuneration. The structure and amount of this variable remuneration and the
conditions in which it may be payable, are set out by the Company in a separate
document, which can be found in Annex

 

5.2. For the year 2009, the Company undertakes to pay the Employee the variable
component of the remuneration which is full bonus credit for the 2009 calendar
year. Bonus payments, if any, will be payable pursuant to the terms and
conditions of the Syniverse Annual Incentive Plan.equivalent The structure and
amount of this variable component may change from year to year by the Board of
Directors of the Parent Company.

 

In the event that the employment contract is terminated, the Employee shall
receive a share of the variable component which shall correspond to the number
of days the employment contract was in force.

      

5.2 Rémunération variable

 

En supplément de son salaire fixe, la Salariée percevra une rémunération
variable. La structure et le montant de cette rémunération variable et les
conditions dans lesquelles elle peut être versée sont déterminés par la Société
dans un document distinct, annexé aux présentes sous Annexe

 

5.2., étant entendu que pour l’année 2009 la Société garanti à la Salariée le
versement de l’intégralité de ladite rémunération variable correspondant au
crédit total den la rémunération variable pour l’année calendaire 2009. Le
paiement de la rémunération variable, s’il en existe, sera payable selon les
termes et conditions du Syniverse Annual Incentive Plan.. La structure et le
montant de cette rémunération variable peuvent être revus d’une année à l’autre
par le Comité de Direction de la Société Mère.

 

En cas de rupture du contrat de travail, la Salariée percevra une quote-part de
la partie variable de rémunération correspondant au prorata de jours pendant
lesquels ledit contrat était en cours.

 

5.3 Stock

 

The Employee will receive by Syniverse an initial grant of 5,000 stock options
annually for each of the five years following the start date of her employment
resulting in a total of 25,000 stock options.

       

5.3 Valeurs mobilières

 

A compter de sa date d’embauche, la Salariée bénéficiera, d’une allocation de
5.000 Stock Options, et pendant les cinq premières années au sein de la Société,
de l’octroi de 5.000 Stock Options par an, soit un total de 25.000 Stock Options
à l’issue de la période de cinq ans.

 

5



--------------------------------------------------------------------------------

Also upon start date employee will receive 25,000 shares of Restricted Stock
which shall be vested in parts of 20% annually over five years.

 

The stock options and restricted stock are subject to the terms and conditions
of the Stock Option Agreement and Restricted Stock Agreement, copies of which
are contained in Annexes 5.3A and 5.3B, and which the Employee will be required
to sign in accordance with the Syniverse Holdings, Inc. 2006 Long Term Equity
Incentive Plan, a copy of which is attached in Annex 5.3C.

 

Moreover, the Employee is eligible for the forthcoming stock option plans and/or
access to the shareholding of the Company and/or of the Group to which its
belongs and which will be subject to a separate implementation procedure on such
terms as may be approved by the Board of Directors and are applicable to all
other eligible employees of the Company.

 

       

Par ailleurs, à compter de son embauche la Salariée recevra 25.000 titres
“Restricted Stock”, qui seront « vestés » à part égales (20%) sur cinq ans.

 

L’octroi des Stock Options et des “Restricted Stock” est subordonné aux termes
et aux conditions du Stock Options Agreement et du Restricted Stock Agreement,
dont copie est jointe aux présentes en Annexe 5.3. A et 5.3. B, que la Salariée
s’engage à signer avant toute attribution des droits dont elle bénéficie en
accord avec le “Syniverse Holdings, Inc 2006 Equity Long Term Incentive Plan”,
dont une copie est jointe aux présentes en Annexe 5.3. C.

 

Par ailleurs, la Salariée est éligible aux prochains plans de stock option et/ou
d’accès à l’actionnariat de la Société et/ou du Groupe auquel elle appartient et
qui seront mis en œuvre ultérieurement.

 

5.4 Signing Bonus

 

On the first regularly scheduled payday after the Employee joins the Company,
the Employee will receive a one-time signing bonus in the gross amount of
€125,000.00.

 

In the event the Employee voluntarily terminates her employment with the Company
within two years of her start date, she will be required to reimburse the
Company for this signing bonus on a pro-rated basis minus social charges and
taxes already paid.

 

For example, if the Employee resigns 1 year after her start date, the Employee
will reimburse 12/24 of the total amount of the bonus.

       

5.4 Prime exceptionnelle de bienvenue

 

La Salariée recevra, du fait de son entrée au sein de la Société, une prime
exceptionnelle de 125.000,00 (cent vingt cinq mille) euros bruts. Cette prime
sera versée en même temps que sa première paye.

 

La Salariée est informée que, si elle quitte volontairement son emploi au sein
de la Société dans les deux ans suivant sa date d’embauche, elle sera tenue de
rembourser la Société cette somme au prorata temporis diminuée des charges
sociales et des taxes et impôts déjà payés.

 

Ainsi, par exemple, si la Salariée démissionne 1 an après sa date d’embauche,
elle devra rembourser 12/24 du montant total de la prime exceptionnelle.

 

ARTICLE 6 – CAR ALLOWANCE AND

OTHER BENEFITS

 

6.1 The Employee will be entitled to the equivalent cash allowance in line with
the company cash allowance policy. The company reserves the right to change the

       

ARTICLE 6 – VOITURE ET AUTRES

AVANTAGES

 

6.1. La Salariée percevra une indemnité conformément à la politique
d’indemnisation de la Société en matière de voiture de fonction. La Société se
réserve le droit de

 

6



--------------------------------------------------------------------------------

cash allowance policy at any time at its absolute discretion without
constituting a modification of this employment contract subject to the condition
that no modification shall be to the detriment of the Employee.

 

The Employee will receive a total cash allowance of €15 000.00 per annum, this
will be paid on a monthly basis. Taxation of these payments will occur in
accordance with local law.

 

In addition employee will be reimbursed for car insurance and gas expenses
associated with employment.

 

6.2 The Company shall provide the Employee with:

 

•   a corporate “credit card”, the use of which is subject to the terms and
conditions of the Company;

 

•   a laptop, loaded with all the required software, and a printer;

 

•   a PDA (organiser, telephone, electronic messenger) similar to a “Blackberry”
with a subscription to a network provider;

 

•   and a mobile phone with a subscription to a network provider. This number
belongs to the Employee and the Company has no rights over this telephone
account.

 

      

modifier cette politique d’indemnisation à tout moment sans que cela ne
constitue une modification du présent contrat pour autant que ces modifications
ne se fassent pas au détriment de la Salariée.

 

La Salariée percevra une indemnité totale de 15.000,00 (quinze mille) euros par
an, payée en douze (12) mensualités. Conformément à la législation applicable en
la matière, cette indemnité est soumise aux impôts et contributions sociales
dues.

 

En outre, la Salariée sera remboursée des frais liés à l’assurance voiture et de
ses frais d’essence professionnels.

 

6.2. La Société mettra à la disposition de la Salariée :

 

•   une carte de crédit « corporate », conformément aux usages en vigueur au
sein de la Société ;

 

•   un ordinateur portable, avec imprimante, configuré avec les logiciels
utiles ;

 

•   un PDA (organiseur, téléphone, messagerie électronique), de type «
BlackBerry » avec abonnement auprès d’un opérateur de téléphonie mobile,

 

•   un téléphone mobile avec abonnement auprès d’un opérateur. Qui est celui
dont la Salariée est titulaire ce que la Société reconnaît et au sujet duquel
celle-ci ne saurait revendiquer aucun droit.

 

ARTICLE 7 – PROFESSIONAL EXPENSES

 

The professional expenses incurred by the Employee in the course of her
functions (including insurance and gas expenses for the car) will be covered or
reimbursed upon production of receipts, according to the scales and methods in
force within the Company and which may be altered by the Company without
constituting a modification of this employment contract, provided that written
notice is given and that these modifications shall not be to the detriment of
the Employee.

 

      

ARTICLE 7 – FRAIS PROFESSIONNELS

 

Les frais engagés par la Salariée (y compris les frais d’essence et d’assurance
voiture) dans l’exercice de ses fonctions seront, sur justificatifs pris en
charge ou remboursés aux conditions et selon les modalités en vigueur au sein de
la Société, lesquelles pourront être modifiées sans que cela ne constitue une
modification du présent contrat, pour autant que celles-ci ne soient pas au
détriment de la Salariée et qu’elle en ait été informée au préalable.

 

7



--------------------------------------------------------------------------------

 

ARTICLE 8 – ABSENCE

 

In the event of a foreseeable absence, the Employee must request prior written
authorisation.

 

If the absence is not foreseeable, for example if it results from ill-health or
accident, the Employee must inform the Company or arrange to have it informed
immediately, and provide within 48 hours supporting documentation for this
absence, in particular, by a medical certificate and renewals if necessary.

       

ARTICLE 8 – ABSENCE

 

En cas d’absence prévisible, la Salariée devra solliciter une autorisation
préalable écrite.

 

Si l’absence est imprévisible et notamment si elle résulte de la maladie ou d’un
accident, il appartiendra à la Salariée d’informer ou de faire informer
immédiatement la Société et de fournir dans les 48 heures, justification de
l’absence notamment par l’envoi d’un avis d’arrêt de travail et des avis de
prolongation éventuelle.

     

ARTICLE 9 – EXCLUSIVITY

 

For the duration of this contract, the Employee undertakes to devote her
professional endeavours exclusively to the Company.

 

The Employee undertakes therefore, during her employment with the Company, not
to directly or indirectly engage or become or be involved with any professional
activity other than that of the Company or pursue or control outside business
interests of whatsoever nature without the prior written permission of the
Company, subject to condition that this restriction does not apply to rights
attached to PEA, FCP or other financial tools and instruments within this type
of framework, and nor does it apply to passive investment interests of less than
five percent (5%)

       

ARTICLE 9 – EXCLUSIVITÉ

 

Pendant toute la durée du présent contrat, la Salariée s’engage à consacrer
l’exclusivité de son activité professionnelle à la Société.

 

La Salariée s’engage donc, pendant la durée du présent contrat, à ne pas
s’engager ou s’impliquer, directement ou indirectement, dans une activité
professionnelle autre que celle de la Société, et à ne pas acquérir ou contrôler
des intérêts extérieurs à l’activité de la Société sans l’autorisation écrite
préalable de cette dernière, sachant que cette restriction ne s’applique pas aux
titres détenus dans le cadre de PEA, FCP ou autres outils ou instruments
financiers de ce type, ni aux placements d’intérêts passifs inférieur à 5%.

     

ARTICLE 10 – DISCRETION - CONFIDENTIALITY

 

Due to the nature of her employment and rank in the business, the Employee will
have significant knowledge of Company information.

 

Given the confidential nature of such information, the Employee accepts that the
divulging of such information to third parties during the life of this contract
or even after its termination without the prior authorisation of the Company’s
Board of Directors, is strictly prohibited.

 

Any breach by the Employee of this confidentiality agreement may constitute a
breach of contract.

       

ARTICLE 10 – DISCRETION - CONFIDENTIALITE

 

La Salariée aura, compte tenu de la nature de ses fonctions, connaissance
d’informations par nature confidentielles appartenant à la Société.

 

Etant donné le caractère confidentiel de telles informations, la Salariée est
consciente que la divulgation de ces informations durant l’exécution du présent
contrat ou même après sa rupture, à des tiers sans l’autorisation préalable de
la Direction, est rigoureusement interdit.

 

Tout manquement par la Salariée à cette obligation de confidentialité pourra
constituer de sa part un manquement au présent

 

8



--------------------------------------------------------------------------------

    contrat.

ARTICLE 11 – PAID LEAVE

 

The Employee is entitled to paid leave in accordance with the collective
agreement “Télécommunications” and in accordance with articles L. 223 - 1 of the
French Labour Code, and she will be entitled to seven weeks paid holidays
provisions in force at the time.

 

The period of leave will be determined by the Management in accordance with
statutory provisions, taking into account both the Employee’s obligation to
ensure the effective execution of his duties and his wishes.

 

ARTICLE 11 – CONGÉS PAYES

 

La Salariée aura droit aux congés payés institués en faveur des salariés de la
Société, conformément aux dispositions de la

 

Convention Collective Télécommunications et prévus par les articles L. 223-1 et
suivants du Code du travail] et bénéficiera de sept semaines de congés payés.

 

La date à laquelle seront pris ces congés sera fixée par la Direction
conformément aux dispositions légales en tenant compte des exigences et
nécessités de service et des souhaits de la Salariée.

   

ARTICLE 12 – NON COMPETE

 

Considering the nature of her functions, and the responsibilities she will have
within the Company, the Parties agree on a non competition obligation which will
take effect at the end of the employment relationship, i.e. on the date where
this employment contract is terminated (with or without notice and for whatever
reason).

 

Indeed, prior to the termination of her contract, the Employee will be bound by
the obligation of exclusivity, discretion and confidentiality, under which, in
particular, the Employee is not authorised to divulge information to any third
parties.

 

However, after this employment contract has expired or been terminated, in order
to protect the legitimate interests of the Company, the parties have agreed that
the Employee undertakes not to carry out, whether directly or indirectly, any
activity that would compete with the roaming and interoperability activity of
the Company with current and future customers, and any work for any competitor
that the Company considers to be within any market operated by Syniverse
Technologies in EEU, USA and Canada.

 

The prohibition on competition will remain binding for a period of up to 12
months is inclusive of three months notice period of, starting on the date of
notice of

 

ARTICLE 12 – NON CONCURRENCE

 

Compte tenu de la nature des fonctions de la Salariée ainsi que des
responsabilités qui lui sont confiées au sein de la Société, les Parties sont
convenues d’une obligation de non concurrence qui aura vocation à prendre effet
à l’issue de la relation de travail, c’est-à-dire à la date de rupture
définitive du présent contrat de travail (que le préavis soit effectué ou non et
quel qu’en soit l’initiateur).

 

En effet, avant cette date, la Salariée est liée par des obligations
d’exclusivité, de discrétion et de confidentialité qui lui interdisent notamment
toute divulgation d’informations à des tiers quels qu’ils soient.

 

En revanche, passée la présente relation contractuelle de travail, les Parties
conviennent, dans le seul but de protéger les intérêts légitimes de la Société
que la Salariée s’interdit d’exercer, directement ou indirectement, une activité
concurrente à celle de la Société, dans le domaine de l’Itinérance (“Roaming”)
et de l’inter-opérabilité des clients actuels et futurs, et d’exécuter un
quelconque travail pour un quelconque concurrent de la Société à l’intérieur du
marché dans lequel Syniverse Technologies intervient dans l’Union Européenne,
aux USA et au Canada.

 

Cette interdiction est limitée à une durée de maximum de 12 mois, incluant la
période de préavis de trois mois, à compter de la date de notification de
rupture définitive du

 

9



--------------------------------------------------------------------------------

   

termination of this contract. This prohibition will apply in EEU, USA and
Canada.

 

The Employee admits that the conditions in which the above prohibition from
competing shall apply, will not prevent her from carrying out an activity that
corresponds to her training and experience, and will not harm her freedom to
work.

 

However, the Company reserves the right to relinquish this clause without
allowing the Employee to claim an indemnity. In such a case, the Employee will
receive written notice thereof in compliance with the delays required to cancel
the agreement provided for by the applicable collective bargaining agreement.

 

In consideration, the Company will pay to the Employee, each month for the whole
duration of the prohibition, financial consideration paid on a monthly basis
amounting to 50% of the amount of the average gross monthly salary paid over the
last 12 months preceding the termination of the contract of employment.

This indemnity will not be due to the Employee if the Company releases her from
her non competition obligation.

 

In the event of a violation of this clause, the Company will be released from
the payment of the indemnity and the Employee will be liable for any sums paid
in this respect.

 

présent contrat. Cette interdiction porte sur l’Union Européenne, les USA et le
Canada.

 

La Salariée reconnaît que les conditions d’application de l’obligation de non
concurrence telles qu’elles sont exposées ci-dessus ne l’empêchent pas d’exercer
une activité conforme à son expérience et à sa formation, et ne portent pas
atteinte à sa liberté du travail.

 

Toutefois, pour autant que les termes de l’article 15 des présentes soient
respectés, la Société se réserve le droit de renoncer à l’application de la
présente clause sans que la Salariée ne puisse prétendre à une quelconque
indemnité. Dans ce cas, elle en informera par écrit la Salariée conformément aux
délais de renonciation prévus dans la convention collective en vigueur.

 

En contrepartie, la Société versera chaque mois à la Salariée, pendant toute la
durée de l’interdiction, une contrepartie financière versée mensuellement d’un
montant correspondant à 50% de son salaire brut mensuel moyen calculé sur la
base des 12 derniers mois d’activité précédent la rupture du présent contrat.

 

Cette indemnité ne sera pas due à la Salariée si la Société la libère de son
obligation de non concurrence.

 

Toute violation des dispositions de la clause libère la Société du versement de
l’indemnité mensuelle spécifique et rend la Salariée redevable des sommes
versées à ce titre.

   

ARTICLE 13 – RETURN OF DOCUMENTS

AND MATERIAL

 

All documents, goods, materials and equipment provided by the Company to the
Employee for the execution of her functions, remain the property of the Company
and must be returned upon request.

 

The Employee agrees not to make use of such items for any purpose other than
that of the business, and, not to make copies for personal use without the prior
express authorisation of the Company.

 

The Employee undertakes at any time upon request by the Company or upon
termination of her employment contract, to

 

ARTICLE 13 – RESTITUTION DES DOCUMENTS ET MATERIELS

 

Tous documents, biens, matériels et supports d’information que la Société sera
amenée à confier à la Salariée pour l’exécution de ses fonctions, demeureront la
propriété exclusive de la Société et devront lui être restitués sur simple
demande.

 

La Salariée s’interdit d’en faire un usage autre que professionnel ainsi que
d’en faire des copies pour son usage personnel, sauf autorisation expresse de la
Société.

 

La Salariée s’engage à restituer à tout moment à la demande de la Société ou
lors de la rupture du contrat de travail, les

 

10



--------------------------------------------------------------------------------

      return to the Company any of the above mentioned elements, and more
generally any written document or record by her relating to the business of the
Company or of the Group, or which she would have had knowledge of during the
course of her employment contract and whose author would be the Company or any
other company of the Group.        éléments susvisés, et plus généralement tout
écrit ou tout enregistrement réalisé par elle relatifs à l’activité de la
Société ou d’une société du Groupe ou dont elle aurait eu connaissance dans le
cadre de l’exécution de son contrat de travail et qui proviendrait de la Société
ou d’une société du Groupe.      

ARTICLE 14 – NOTICE PERIOD

 

Except in the event of serious or gross misconduct or force majeure, the
Contract may be terminated, subject Article 2, by either Party giving three
months notice.

 

The Company reserves the right to release the Employee from working her notice
period either fully or in part. This will give rise to compensation for the
period from which the Employee is released.

      

ARTICLE 14 – PRÉAVIS

 

Le présent contrat pourra prendre fin à la volonté de l’une ou l’autre des
Parties sous respect, hormis en cas de faute grave ou lourde ou de force
majeure, d’une période de préavis d’une durée de trois mois, qui vient, pour la
Société, en complément des stipulations de l’article 2 des présentes.

 

La Société se réserve le droit de dispenser, totalement ou partiellement, la
Salariée d’exécuter son préavis en contrepartie du versement d’une indemnité
compensatrice de préavis.

     

ARTICLE 15 – TERMINATION PAY

 

In the event that the Company unilaterally decides to terminate the Employee’s
employment contract, except in a case of serious or gross misconduct to be
decided by the Employment tribunal, the Company undertakes to pay, within 30
days of termination, a lump sum compensation equivalent to 18 months of the
Employee’s gross salary (fix salary), in addition to the indemnities that the
Employee may be entitled to according to the applicable laws and collective
bargaining agreement. The financial counterpart of the non compete clause if any
has already been included in the 18 months termination pay.

      

ARTICLE 15 – INDEMNITÉ DE FIN DE CONTRAT

 

Dans l’hypothèse d’une rupture unilatérale du présent contrat à l’initiative de
la Société, et à l’exclusion d’une faute grave ou lourde, confirmée par une
décision de justice non susceptible de recours, la Société s’engage à verser
dans les trente jours de la résiliation des présentes, à la Salariée, en sus des
indemnités conventionnelles et légales, une indemnité nette de contributions et
charges sociales correspondant au cumul de 18 mois de rémunération brute
(rémunération fixe), incluant le cas échéant la contrepartie financière de la
clause de non concurrence.

     

ARTICLE 16 – INSURANCE COVER

 

The Employee will be entitled to all relevant healthcare, retirement and welfare
benefits which are applicable to all other employees of her level and which are
applicable to her which includes: social security, pension, complementary health
cover.

      

ARTICLE 16 – PROTECTION SOCIALE

 

La Salariée bénéficie de tous les droits et avantages de prévoyance, mutuelle et
de retraite collectivement reconnus aux autres salariés de sa catégorie et qui
lui sont applicables à savoir : organismes de prévoyance, de retraite et de
complémentaire santé/maladie (mutuelle).

 

11



--------------------------------------------------------------------------------

The payroll provider is Francois Bousquet at Nexia International, ACA.Nexia,
France.

 

The Employee will be a member of the supplementary pension and a welfare plan
managed by “Uniprévoyance”: 10 rue Massue 94307 Vincennes Cedex.

 

Commencing from the first day at work and for the period the Contract is in
force, the Company shall provide the Employee with a life insurance policy.

 

The Employee shall be entitled to all the rights and benefits attached to her
specific position within the Company and will be registered with the ASSEDIC
(unemployment insurance Agency) and the competent pension authorities in France.

 

The Employee cannot refuse to pay the part of the contributions relating to
them. These benefits and contributions are those, which result from the current
pension and welfare schemes, if any, or which may result from future schemes,
should the current ones be modified.

       

La gestion de la paie et de la protection social est confiée au cabinet Nexia
International, ACA Nexia (contact Monsieur François Bousquet).

 

La Salariée sera affiliée au titre de la retraite complémentaire, régime de
prévoyance et de mutuelle auprès de « Uniprévoyance »: 10 rue Massue 94307
Vincennes Cedex.

 

A compter de son premier jour de travail et pendant la durée du Contrat, la
Salariée bénéficiera, à la charge de la Société, d’une assurance vie/décès.

 

La Salariée bénéficiera également de l’ensemble des droits et avantages
résultant de son statut de cadre salarié au sein de la Société, et sera
immatriculée auprès des ASSEDIC et auprès des organismes de retraite compétents
en France.

 

La Salariée ne saurait se soustraire au bénéfice des prestations ni refuser
d’acquitter la quote-part éventuellement mise à sa charge telles que les
prestations et cotisations actuellement applicables ou susceptibles de l’être
dans le futur en fonction de modifications des régimes en cours.

 

ARTICLE 17 – APPLICABLE LAW

 

This contract is governed by French Law and falls within the jurisdiction of the
French courts.

 

This contract has been executed into both French and English. The French version
of this contract is prevailing and any other version has no contractual value
and will not be enforceable to the Company.

       

 

ARTICLE 17 – DROIT APPLICABLE

 

Le présent contrat est soumis au Droit français et à la compétence des
juridictions françaises.

 

Le présent contrat a été rédigé à la fois en français et en anglais. La version
française du présent contrat prévaut, toute autre version n’ayant aucune valeur
contractuelle et ne pouvant être opposée à la Société.

 

ARTICLE 18 – MISCELLANEOUS

 

We hereby guarantee to you the prompt and complete performance of any and all
obligations, covenants and agreements to be performed by the Company in
connection with and/or pursuant to your assignment with the Company, as outlined
in the Contract dated March 26, 2009 between the Employee and the Company;

 

Should the Company consider to terminate your contract, we will provide you with
the

       

 

ARTICLE 18 – DIVERS

 

La Société s’engage à garantir la Salariée de la prompte et complète exécution
de toutes obligations, pactes et accords devant être accomplis par la Société
dans le cadre et / ou à la suite de la mission de la Salariée au sein de la
Société, tel que stipulé dans le Contrat, daté le 26 mars 2009 entre la Salariée
et la Société.

 

Dans l’hypothèse où la Société envisagerait

 

12



--------------------------------------------------------------------------------

opportunity to discuss the reasons for the proposed termination with the Chief
Executive Officer of the Parent.    de mettre fin au contrat de travail, la
Société donnera à la Salariée la possibilité de discuter des motifs de cette
l’éventuelle rupture avec le Directeur Général de la Société Mère.

 

ARTICLE 19 – FORMALITIES

 

This contract has been drawn up in duplicate, one for each of the Parties.

  

 

ARTICLE 19 – FORMALITÉS

 

Le présent contrat a été établi en deux exemplaires, dont un pour chacune des
Parties.

   

Executed in

 

On March 26, 2009

 

In duplicate

  

Fait à

 

Le 26 mars 2009

 

En deux originaux

Pour la Société Syniverse Technologies

 

Madame Leigh HENNEN

 

signature

 

Madame Lori GONNU

 

signature

 

13